DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Heather Flanagan on February 15, 2022.

The application has been amended as follows: 

In the Specification:
The Sequence Listing Incorporation by Reference paragraph at lines 16-19 of page 1 of the Specification filed on January 26, 2022 is replaced by the following Sequence Listing Incorporation by Reference paragraph:
 	--This application contains a Sequence Listing that has been submitted electronically as an ASCII text file named "SEQ". The ASCII text file, created on September 5, 2018 is 44,992 bytes in size. The material in the ASCII text file is hereby incorporated by reference in its entirety. The sequence listing is being submitted electronically via EFS-Web herewith.-- 


In the Claims:
 	19. (Currently Amended) The methylotrophic yeast cell of claim 18, wherein the methylotrophic yeast cell is a Pichia pastoris cell, a Hansenula polymorpha cell, a Candida boidinii cell, or a Pichia methanolica cell.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a nucleic acid construct comprising a first nucleic acid that encodes a transcriptional activator operably linked to a promoter.  The promoter includes a second nucleic acid that binds to the transcriptional activator, which provides for control of gene expression.  The transcriptional activator is selected from Mxr1, Adr1, Trm1, and Trm2.  The promoter may be a methanol-inducible promoter, such as AOX1, MOX, AOD1, MOD1, MOD2, DHAS, and PEX8.  The prior art fails to disclose or suggest a methylotrophic yeast that comprises the nucleic acid construct.  The construct can further include an exogenous or heterologous  nucleic acid sequence encoding an enzyme or a protein involved in heme biosynthesis.

The Terminal Disclaimers over U.S. Patent Nos. 9, 938,327; 10,273,492; and 10,689,656, filed January 26, 2022, are approved.

The Information Disclosure Statement filed January 26, 2022 has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636